Exhibit 10.1 ORTHOFIX INTERNATIONAL N.V. 2012 LONG-TERM INCENTIVE PLAN DEFERRED Stock Unit Agreement COVER SHEET Orthofix International N.V., a company organized under the laws of Curaçao (the “Company”), hereby grants deferred stock units (the “Deferred Stock Units”) relating to shares of the Company’s common stock, par value $0.01 per share (the “Stock”) to the Grantee named below, who is a non-employee member of the Board of Directors of the Company (the “Board”), subject to the satisfaction of the vesting conditions set forth below.Additional terms and conditions of the Deferred Stock Units are set forth on this cover sheet, in the attached Deferred Stock Unit Agreement (together, the “Agreement”), and in the Company’s 2012 Long-Term Incentive Plan (as amended from time to time, the “Plan”). Grant Date: Name of Grantee: Last Four Digits of Grantee’s Social Security Number (if applicable): Number of Deferred Stock Units: You agree to all of the terms and conditions described in this Agreement and in the Plan, unless you deliver a notice in writing within thirty (30) days of receipt of this Agreement to the Company stating that you do not accept the terms and conditions described in this Agreement and in the Plan.You acknowledge that you have carefully reviewed the Plan and agree that the Plan will control in the event any provision of this Agreement should appear to be inconsistent.
